DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice
	The amended claim set filed 12/16/2019 is under examination. Claim sets were filed later, 10/26/2020, but these are additional copies of the original claim set rather than amendments. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: specification must include support for serial and continuous administration as claimed in claim 19, serial administration at least every 5 minutes as claimed in claim 20, serial administration at most once weekly as claimed in claim 21, continuous administration over 1 minute as claimed in claim 22, and continuous administration over the course of 4 hours as claimed in claim 23. 
Claim Interpretation
	The term “homolog” as used in the claims is being interpreted in the light of the specification as meaning molecules with greater than 50% sequence identity to another specified molecule (see paragraph 58, indicating any molecule with greater than 50% sequence identity to M-IPSE will be defined as a homolog, variant, mutant, or mimic of IPSE). 
	The terms “non-H03 H-IPSE homolog” and “non-H06 H-IPSE homolog” as used in the claims are being interpreted as meaning “homolog of H-IPSE that is not H03” and “homolog of H-IPSE that is not H06”. 
Drawings
Figure 2 A, B, C, and D appear double printed and/or overprinted in ways that impair their readability.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Claim 19 claims the method of claim 1, wherein the therapeutically effective dose is delivered as a single administration, a serial administration or a continuous administration over time. The limitations following “wherein” do not further limit the claim on which claim 19 depends, as all administrations of therapeutics are either single administration (administered once), serial administration (administered multiple times) or continuous administration (administered over time). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al in US Patent 7,601,812 (hereafter the ‘812 patent), in further view of Singh et al in “The Severity of Experimental Autoimmune Cystitis Can be Ameliorated by Anti-CXCL10 Ab Treatment.” PLoS ONE 8(11): e79751 (2013) (hereafter Singh), in further view of Oguchi et al in Gene Therapy (2013) 20, 194-200 (hereafter Oguchi).
Regarding claims 1, 2, and 3, the ‘812 patent teaches a method of stimulating IL-4 production comprising administering a pharmaceutical composition comprising amino acid sequence SEQ ID NO: 2 of the ‘812 patent (claim 10 of the ‘812 patent; this sequence, given in Column 13 of Oguchi, is identical with the instant SEQ ID NO: 8, acknowledged to be an IPSE sequence in paragraph 14 and Figure 2D, drawing sheet 2/14; the ‘812 patent further describes this sequence as corresponding with an IPSE protein in Column 4, lines 44-48). The ‘812 patent teaches that the proteins of the ‘812 patent are particularly suited for the induction of Th2 response for treatment of diseases accompanied by a Th1 
Singh teaches that serum levels of several CXCR3 ligands that attract Th1 phenotype T cells are significantly higher in interstitial cystitis (IC) patients (p. 2, 1st Column, 1st paragraph of “Results”; IC given as abbreviation for interstitial cystitis in “Background” section of Abstract). Singh further teaches that a mouse model of interstitial cystitis showed elevated Th1 cytokine (Abstract, section “Methodology/Principal Findings”).  
Oguchi discloses that increased IL-4 expression by HSV vector expression was able to decrease bladder hyperactivity and nociceptive behavior (i.e., indications of pain) in a rat model (abstract; p. 195, 2nd Column, 1st paragraph indicates nociceptive behavior is in response to pain). Oguchi further discusses interstitial cystitis/painful bladder syndrome in the first lines of the introduction (p. 194, 1st paragraph of introduction), indicating this rat model is directed at investigating causes and treatments for interstitial cystitis. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ‘812 patent’s teaching of treating a disease associated with a Th1 response by administering IPSE protein, by particularly treating interstitial cystitis (as claimed in claim 1), in view of Singh’s teaching that this is a disease associated with a Th1 response. One would have had a reasonable expectation of success in making this modification in view of Oguchi’s teaching that increased IL-4 treated an interstitial cystitis mouse model, and the ‘812 patent’s teaching that IPSE increases IL-4. It would further have been obvious to treat the symptoms of pain (as claimed in claim 2) or overactive 
Regarding claims 4 and 7, the instant specification indicates that M-IPSE is the S. mansoni IPSE (paragraph 35). The ‘812 patent indicates that the IPSE of ‘812 is from S. mansoni (Column 4, lines 44-48). Furthermore, as described in the claim 1 rejection above, the ‘812 patent teaches wherein the IPSE protein has SEQ ID NO: 2 as its sequence (Column 4, lines 44-48), which is identical to instant SEQ ID NO: 8, which is acknowledged to be an M-IPSE sequence in the instant application (paragraph 14 and Figure 2D, drawing sheet 2/14).
	 Regarding claims 8 and 9, as described in the section “Claim Interpretation” above, “homolog” is being interpreted as requiring the limitation of structures with greater than 50% sequence identity to a reference sequence. M-IPSE is a non-H03 H-IPSE homolog and a non-H06 H-IPSE homolog. The instant specification also describes H03 and H06 H-IPSE homologs as sharing 63% and 68% identity with their S. mansoni counterpart (paragraph 41), such that it will be recognized that M-IPSE is a homolog of H03 H-IPSE and H06-H-IPSE, and M-IPSE is therefore a non-H03 H-IPSE homolog and a non-H06 H-IPSE homolog, as claimed in claims 8 and 9. 
	Regarding claims 10-12, it would have been obvious to one of ordinary skill in the art before the time of filing to have administered the IL-4 increasing IPSE protein before development of interstitial cystitis, painful stimuli, or overactive bladder, because Oguchi discloses wherein IL-4 increasing agent is administered before the agent causing interstitial cystitis, pain, and overactive bladder (p. 198, 2nd column, section “Cystometry” indicates bladder hyperactivity was induced by RTx after injection by viral vector; p. 198, 2nd column, section “Viral vectors” indicates this was an IL-4 expressing vector; p. 198, 1st column, bottom lines of 1st paragraph indicated bladder pain was induced by RTx administration; Oguchi further discusses interstitial cystitis/painful bladder syndrome in the first lines of the introduction (p. 194, 1st paragraph of introduction), indicating this rat model is directed at investigating causes and . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claims 1 and 4 above, and further in view of Fu et al in “A Novel Mouse Model of Schistosoma haematobium Egg-Induced Immunopathology”. PLoS Pathog 8(3): e1002605 (2012) (hereafter Fu), in further view of Young et al in “Whole-genome sequence of Schistosoma haematobium”, Nature Genetics Volume 44, Pages 221–225 (2012) (hereafter Young).
Regarding claims 5 and 6, as described above, the ‘812 patent, Singh, and Oguchi teach the method of claim 4, on which claims 5 and 6 depend, as well as the method of claim 1, on which claim 4 depends. The ‘812 patent, Singh, and Oguchi do not teach wherein the IPSE protein is H03 H-IPSE or H06 H-IPSE.  
Fu discloses that S. haematobium eggs result in a Type-2 dominant inflammatory response, characterized by high levels of interleukin-4 (IL-4) (abstract), and suggests that basophil stimulation by IPSE from S. haematobium eggs is responsible for this effect (p. 9, 1st Column, 1st Paragraph). 
Young discloses that the S. haematobium genes C_00050 and C_00244 (as well as B_00796) are found within the proteome of S. haematobium as IPSE homologues (p. 32 of Supplementary, Table 34, row “IPSE/alpha-1”. Young further discloses that all sequence data have been deposited in a public genome database, SchistoDB (p. 224, 2nd Column, section “Accession Numbers”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the ‘812 patent, Singh, and Oguchi, of treating interstitial cystitis by increasing IL-4 with an IPSE protein, by applying an IPSE from S. haematobium, in view of Fu’s teaching that S. haematobium eggs result in high levels of IL-4 and suggestion that an IPSE from S. haematobium is responsible for this behavior. It would further have been obvious to try applying the proteins designated S. haematobium. The instant application indicates that C_00050 and C_00244 correspond with H03 and H06, the variants claimed in claims 5 and 6 (see instant specification, paragraph 40). MPEP 2143(I)(E) states that to reject a claim based on this rationale, office personnel must resolve the Graham factual inquiries, then articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, there was a recognized need to treat interstitial cystitis in the art, in view of
Oguchi, which discloses that interstitial cystitis is a serious disease that is often difficult to treat (p. 194, 1st Column, 1st paragraph), as well as motivation to treat with S. haematobium IPSE in view of Fu’s disclosure that S. haematobium eggs result in a Type-2 dominant inflammatory response, characterized by high levels of interleukin-4 (IL-4) (abstract), and suggestion that basophil stimulation by IPSE from S. haematobium eggs is responsible for this effect. There were a finite number of identified S. haematobium IPSE proteins known, the three disclosed by Young. One could have pursued these potential solutions with a reasonable expectation of success, as based on their homology with IL-4 inducing IPSE from S. mansoni as well as S. haematobium’s known IL-4-inducing capacity, there was a reasonable expectation of success in any of these proteins having the ability to induce IL-4 expression, which is taught by Oguchi as beneficial for interstitial cystitis as described in the claim 1 rejection above. . 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1 above, and further in view of Shargel et al Chapter 8. Multiple-Dosage Regimens, in Applied Biopharmaceutics & Pharmacokinetics (Sixth Edition) [online] [2014 archived version accessed from web.archive.org/web/20140713081259/https://accesspharmacy.mhmedical.com/content.aspx?bookid=513&sectionid=41488026] (hereafter Shargel), in further view of Lee et al in International Journal of Urology (2006) 13, 631–634 (hereafter Lee). 
Regarding claim 17 and 19, as described above, the ‘812 patent, Singh, and Oguchi teach the method of claim 1, on which claims 17 and 19 depend. The ‘812 patent, Singh, and Oguchi do not teach wherein there is administration of one or more additional effective doses of an IPSE protein (as claimed in claim 17), or wherein the therapeutically effective dose is delivered as a single administration, a serial administration or a continuous administration (as claimed in claim 19). 
Shargel teaches that generally, drugs are given in multiple doses to treat chronic diseases, and that with single-dose drug administration, the plasma drug level rises above and then falls below the minimum effective concentration, resulting in decline of therapeutic effect (1st paragraph). 
Lee teaches that interstitial cystitis is a chronic disorder (Abstract).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating interstitial cystitis of the ‘812 patent, Singh, and Oguchi, by administering additional doses of IPSE protein (as claimed in claim 17) after the original dose, because as taught by Shargel, multiple doses are generally given for chronic diseases and single doses lose efficacy over time, and because as taught by Lee, interstitial cystitis is a chronic disorder. This administration of .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1 above, and further in view of Schramm et al in “Cutting Edge: IPSE/alpha-1, a Glycoprotein from Schistosoma mansoni Eggs, Induces IgE-Dependent, Antigen-Independent IL-4 Production by Murine Basophils In Vivo” J Immunol 2007; 178:6023-6027 (hereafter Schramm). 
	Regarding claim 18, as described above, the ‘812 patent, Singh, and Oguchi teach the method of claim 1, on which claim 18 depends. The ‘812 patent, Singh, and Oguchi do not teach wherein the administration of the therapeutically effective dose of IPSE protein is performed intravenously, subcutaneously, transdermally, rectally, or orally, or is inhaled. 
	Schramm discloses injection of mice with IPSE intravenously (i.v.) was able to induce in vivo IL-4 production (p. 6026, 1st Column, Figure 5C and caption; the huCD2 production in this mouse is reporting IL-4-producing cells, as described on p. 6024, 2nd column, 2nd paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method taught by the ‘812 patent, Singh, and Oguchi, of treating interstitial cystitis by increasing IL-4 with an IPSE protein, by administering the IPSE intravenously, in view of Schramm’s teaching that this method of administration can successfully increase IL-4 in vivo, which is taught by Oguchi as beneficial for interstitial cystitis, as described in the claim 1 rejection above.
	 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, Oguchi, Shargel, and Lee as applied to claims 1 and 19 above, and further in view of Schmidt in “Dose-Finding Studies in Clinical Drug Development” Eur J Clin Pharmacol 1988 34: 15-19 (hereafter Schmidt), and further in view of Schramm. 

Schmidt teaches that definition of dosage and dosage schedule is a key question during clinical development of a new drug (p. 15, 1st column, bottom paragraph). Schmidt further teaches that duration of action can allow definition of dosage schedule, but that for some substances duration of action is difficult to determine during early trials, and other parameters, such as half-lives and duration of side-effects and signs of accumulation must be considered in developing dosage schedule (p. 18, 1st column, 1st paragraph). Schmidt teaches that duration of action in man should lead to definition of dosage schedule whenever possible (p. 18, 1st column, 3rd paragraph).
Schramm discloses single injection of mice with IPSE intravenously (i.v.) was able to induce in vivo IL-4 production (p. 6026, 1st Column, Figure 5C and caption; the huCD2 production in this mouse is reporting IL-4-producing cells, as described on p. 6024, 2nd column, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating interstitial cystitis by increasing IL-4 using IPSE taught by the ‘812 patent, Singh, Oguchi, Shargel and Lee to arrive at the claimed dosage schedules of claim 20 or 21 as a matter of routine optimization. MPEP 2144.05(II)(A) states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”. MPEP 2144.05(II)(B) states 
“In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed 
In the instant case, Schmidt’s teaching that definition of dosage schedule is a key question during drug development indicates that dosage schedule is routinely optimized during drug development. Schmidt’s teaching that schedule is relevant to duration of side-effects and drug accumulation indicates dose scheduling was recognized as a result-effective variable. A person of ordinary skill in the art would have had a reasonable expectation of success in dosing at the claimed repeat dose frequencies, in view of Schramm’s disclosure that even a single dose of IPSE has measurable effects on IL-4 production (taught by Oguchi to be useful for interstitial cystitis treatment, as described in the claim 1 rejection); adding additional doses, no matter the schedule, would be recognized as likely to continue to have efficacy. 
Claim 19 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1 above, and further in view of White in “Clinical Uses of Intravenous Anesthetic and Analgesic Infusions”; Anesthesia & Analgesia: February 1989 - Volume 68 - Issue 2 - p 161-171 (hereafter White).
	Regarding claim 19, as described above, the ‘812 patent, Singh, and Oguchi teach the method of claim 1, on which claim 19 depends. As described in the claim 2 rejection above, these references also teach the method wherein IPSE administration is a pain treatment. The ‘812 patent, Singh, and Oguchi do not teach wherein there is continuous administration of therapeutic agent.
st and 2nd Column, p. 161)
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the ‘812 patent, Singh, and Oguchi, to administer continuously, in view of White’s teaching that continuous drug administration for analgesics can improve hemodynamic stability and reduce side effects.  

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, Oguchi, and White as applied to claim 19 above, and further in view of Pai et al in “Pharmacokinetics and Pharmacodynamics of Continuous Infusion Meropenem in Overweight, Obese, and Morbidly Obese Patients with Stable and Unstable Kidney Function: A Step Toward Dose Optimization for the Treatment of Severe Gram-Negative Bacterial Infections” Clin Pharmacokinet (2015) 54:933-941 (hereafter Pai), and further in view of Fields et al in “Effect of Rapid Intravenous Infusion on Serum Concentrations of Amphotericin B”; Applied Microbiology, Oct. 1971, p. 615-617 (hereafter Fields).
	Regarding claims 22-23, as described above, the ‘812 patent, Singh, Oguchi, and Michigan State teach the method of claim 19, on which claims 22-23 depend. These references do not teach wherein the duration of administration is 1 minute or 4 hours. 
	Pai teaches that for the drug meropenem, dosing has evolved from recommendations for short infusions over 15-30 minutes to protocols for extended infusion and continuous infusion in order to maximize the T > MIC profile for this drug (p. 938, 2nd column, 1st paragraph of “Discussion”).  

Schramm discloses single injection of mice with IPSE intravenously (i.v.) was able to induce in vivo IL-4 production (p. 6026, 1st Column, Figure 5C and caption; the huCD2 production in this mouse is reporting IL-4-producing cells, as described on p. 6024, 2nd column, 2nd paragraph).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating interstitial cystitis by increasing IL-4 using IPSE taught by the ‘812 patent, Singh, Oguchi, and White by varying duration of administration as a matter of routine optimization. 
MPEP 2144.05(II)(A) states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”. MPEP 2144.05(II)(B) states 
“In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range… The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”. 
. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1 above, and further in view of Schramm, as evidenced by Animal Resources Centre in “Rat and Mice Weights” [online][2015 archived version accessed on 3/9/2021 from web.archive.org/web/20150310183127/https://www.arc.wa.gov.au/?page_id=125] (hereafter Animal Resources Centre).
Regarding claim 24, as described above, the ‘812 patent, Singh, and Oguchi teach the method of claim 1, on which claim 24 depends. The ‘812 patent, Singh, and Oguchi do not teach wherein administration of IPSE protein is in a dosage of at least 1 mg/kg.
Schramm discloses administration to mice at a range of 2-18 micrograms (p. 6024, 1st column, 1st paragraph). Schramm further discloses that these were BALB/c mice at 8-14 weeks of age (sentence bridging p. 6023-6024). Schramm discloses single injection of mice with IPSE intravenously (i.v.) was able to induce in vivo IL-4 production (p. 6026, 1st Column, Figure 5C and caption; the huCD2 production in this mouse is reporting IL-4-producing cells, as described on p. 6024, 2nd column, 2nd paragraph). 
Animal Resources Centre discloses that BALB/c mice have weights ranging from 18-24 g for males (with an average of 21 g) at 56 days (eight weeks), and a range of 14-21 g (average 17 g) for females. 
in vivo IL-4 production. These ranges include, at the high end, administration at 18 μg, in a mouse population that likely goes as low as 18 g for male mice and 14 g for female mice. For these mice, this administration would correspond with (18 μg)/(18 g) = (.018 mg)/(.018 kg = 1 mg/kg for male mice and (18 μg)/(14 g) = (.018 mg)/(.014 kg) = 1.3 mg/kg for female mice. Therefore the Schramm dosing, which would have been obvious to apply as described above, is overlapping or similar to what is claimed in claim 24.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “MS3_10186 hypothetical protein” [online][accessed from schistodb.net/schisto/app/record/gene/MS3_10186#BlatAlignmentsGbrowseUrl on 3/9/2021; contains structural annotation version date of Apr 1, 2015 on p. 2).
“MS3_11169 hypothetical protein” [online][accessed from schistodb.net/schisto/app/record/gene/MS3_11169#GeneModelGbrowseUrl on 3/9/2021; contains structural annotation version date of Apr 1, 2015 on p. 2). 
Brief statement of relevance: these are the online database entries for sequences uploaded by Young, designated as C_00050 and C_00244 by Young. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649